Filed 10/05/18                                                                  Case 18-23504                                        Doc 63
     FORM L149
     Notice of Intent to Close Chapter 7 Case Without Entry of Discharge Due to Failure to Pay                         18−23504 − B − 7
     Filing Fee and Administrative Fee (v.8.14)

                     UNITED STATES BANKRUPTCY COURT
                          Eastern District of California
                                Robert T Matsui United States Courthouse
                                        501 I Street, Suite 3−200
                                         Sacramento, CA 95814

                                                     (916) 930−4400
                                                  www.caeb.uscourts.gov
                                                  M−F 9:00 AM − 4:00 PM

                           NOTICE OF INTENT TO CLOSE CHAPTER 7 CASE
                    WITHOUT ENTRY OF DISCHARGE DUE TO FAILURE TO PAY FILING
                                  FEE AND ADMINISTRATIVE FEE

     Case Number:                18−23504 − B − 7
     Debtor Name(s) and Address(es):


         Daryl C. Chang Sr.                                                                      Cheri Darlene Chang
         3938 Zeally Ln                                                                          3938 Zeally Ln
         Stockton, CA 95206                                                                      Stockton, CA 95206

         The docket and file in this case indicate that the Court entered an order approving payment of the
         filing fee and administrative fee prescribed by 28 U.S.C. §1930 in installments. Pursuant to this
         order, the date for making the final installment payment in this case has now passed and $166.00 of
         the fees has not been paid. Under the Federal Rules of Bankruptcy Procedure, the Clerk of the
         Court may close a chapter 7 case without entry of discharge if the debtor(s) has(have) not paid in
         full the filing fees by the date set for making the final installment payment and the case is otherwise
         eligible for closing.

         NOTICE IS HEREBY GIVEN THAT if this case is eligible for closing, then it will be closed without
         entry of a discharge 30 days from the date of this notice unless prior to that time, the debtor(s)
         does(do) one of the following:

             1. Pays the full amount of the unpaid filing fee and administrative fee ($166.00) to the
                Clerk, U.S. Bankruptcy Court, at the address shown above;
                                                         OR
             2. Files a motion for an extension of time to pay the unpaid filing fee and
                administrative fee with the Clerk, U.S. Bankruptcy Court, at the address shown above;

         If this case is not eligible for closing within 30 days, then it will be closed without further notice and
         without entry of a discharge when it becomes eligible for closing unless, prior to that time, the
         debtor(s) has(have) taken one of the actions set forth above. Once the case is closed without entry
         of a discharge, obtaining a discharge will require the filing of a motion to reopen the case, payment
         of a fee to reopen the case (currently $260.00 for a chapter 7 case), AND payment of the unpaid
         filing fee and administrative fee $166.00.

         Payments must be made in the form of cash, money order, or cashier's check. Personal checks will
         not be accepted. DO NOT send cash through the mail. Money orders and cashier's checks must be
         payable to "Clerk, U.S. Bankruptcy Court." Payments in excess of the unpaid filing fee and
         administrative fee ($166.00) will not be accepted. To ensure proper payment to your account, please
         include the case number and the words "Filing Fee" on money orders and cashier's checks.

     Dated: 10/5/18                                                                       Wayne Blackwelder
                                                                                          Clerk of Court
